On October 10, 1996, it was the order of the Court that defendant’s imposition of sentence is hereby revoked and the defendant is now sentenced to the custody of the Department of Corrections for a period of ten (10) years. The Court imposes the original terms and conditions of the Court’s previous judgment and sentence dated December 22, 1993. Additionally, the Court orders parole conditions which are stated in the October 10, 1996 judgment. The defendant is entitled to credit for time served as follows: 1. 37 days. 2. 190 days credit for time served on probation. 3. 30 days incarceration in California and on transport. 4. 125 days incarceration in Montana to 10/10/96. 382 TOTAL DAYS.
On May 8,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed because of a pending appeal before the Montana Supreme Court.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petition shall be dismissed without prejudice.
Done in open Court this 8th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Alternate Member, Hon. Robert Boyd.